Title: From George Washington to Henry Knox, 15 August 1792
From: Washington, George
To: Knox, Henry



Sir,
Mo[un]t Vernon 15th Augt 1792.

This morning your Letter of the 11th came to hand, but I have not as yet had time to read, much less to consider, the enclosures therein contained.
Mr Seagrove’s dispatches of the 5th ulto enclosing a packet for you, was received at the same time; & about noon his other Letter of the 27th was brought to me by Express. The whole, as well those addressed to me, as the others directed to you, are sent forward under cover with this Letter by the Express who brought the last.

The extreme & dangerous illness of my Nephew (Major Washington, who has an affection of the Lungs, & for the last two or three days a violent & copious discharge of pure blood from them, by which he is so reduced as to be almost unable to speak) together with the Letters & voluminous referrences accompanying them, places it out of my power at this moment, to pass any sentiment upon Mr Seagrove’s Dispatches, by the bearer; but as far as my Memory & short notes will enable me to recollect the contents of them, it shall be done by the Post on Monday.
My reason for forwarding of them without delay, is, that you may, previous to the receipt of any sentiments of mine, give the several matters contained in these despatches, & his former communications, the consideration they merit from a comprehensive & comparative view of the whole subject; & as some parts of it are of an important & delicate nature, it is my request that the Secretary of the Treasury would also consider them attentively; that the proceedings thereon, & answers thereto, may be the result of our joint & deliberate thoughts. If the Secry of State had been in Philada I should have called upon him also; for if Matters be as they are stated in Mr Seagrove’s Letters & the enclosures accompanying them, our Affairs in that quarter are critically situated as they respect the State of Georgia & the southern Indians—& the Ud States and the Spaniards.
At present, however, I shall add nothing further on these topics; and with respect to your writing (as submitted in your letter of the 11th) to the Governor of Nw York concerning the complaint exhibited by the Oneida’s or Onandago’s (I am not certain wch) against a trader that had been obtruded upon them; & committing the matter, & the regulation of the Trade with the first of these tribes, to the Govr of that State; I desire you to do in the premises as shall appear best under a full view of the circumstances, and the Laws relating to the arrangement of the intercourse with the Indians; for at present they are not enough in my mind to enable me to give any precise derictions concerning the Reference.
Who is Mr Rosecrantz? and under what authority has he attended the Councils of the Indians at Buffaloe Creek? Subordinate interferences must be absolutely interdicted, or counteraction of the measures of Governmt—perplexity & confusion will inevitably ensue. No person should presume to speak to the Indians on business of a public nature except those who derive the

authority, and receive their instructions from the War Office for that purpose. With esteem & regard I am Sir Yr Affecte

G. W——n

